Citation Nr: 0024079	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  94-33 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person, by 
reason of being housebound, or by reason of having one 
permanent and total disability rated as 100 percent disabling 
and additional disabilities independently ratable at 
60 percent or more.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1946 to May 1947 and 
from September 1954 to May 1955.  These matters come to the 
Board of Veterans' Appeals (Board) from a February 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.  In that rating 
decision the RO denied entitlement to special monthly pension 
and determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
disorder.  The determination was made by the RO in Des Moines 
based on a temporary transfer of the claims file to that 
office due to a backlog of claims in the Los Angeles, 
California, RO caused by an earthquake.  The veteran has 
continued to reside in the jurisdiction of the Los Angeles 
RO, which office certified the veteran's appeal to the Board.

In his July 1993 request to reopen the previously denied 
claim, the veteran indicated that it was his intent to 
establish entitlement to compensation benefits for a 
psychiatric disorder in addition to a back disorder.  The RO 
had previously denied entitlement to service connection for a 
psychiatric disorder in October 1988.  The RO has not yet 
adjudicated his request to reopen the claim of entitlement to 
compensation benefits for a psychiatric disorder, and that 
issue is referred to the RO for appropriate action.  See 
Bruce v. West, 11 Vet. App. 405 (1998) (issues that have not 
been adjudicated by the RO are not within the Board's 
jurisdiction).


REMAND

Special monthly pension is payable if the veteran is so 
helpless as to be in need of regular aid and attendance.  
38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(b) and (c).  The 
veteran will be found to be in need of regular aid and 
attendance if he is blind, in a nursing home, or if he is 
helpless to the extent that he is unable to dress or bathe 
himself; if he frequently needs adjustment of a prosthetic or 
orthopedic appliance that by the nature of the disability he 
is unable to perform without assistance; if he is unable to 
feed himself or to attend to the wants of nature; or if he 
requires protection from the hazards of his daily 
environment.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.352(a).  
Special monthly pension is payable at a lower rate if the 
veteran has a disability rated as permanent and total and an 
additional disability rated at 60 percent or more, or if he 
is permanently housebound due to his disability.  38 U.S.C.A. 
§ 1521(e); 38 C.F.R. § 3.351(d).  The veteran will be found 
to be permanently housebound by reason of his disabilities if 
he is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. 
§ 3.351(d).

In a November 1980 rating decision the RO granted entitlement 
to a permanent and total disability rating for non-service 
connected pension purposes based on diagnoses of cervical and 
dorsal spondylosis with degenerative disc disease, rated as 
40 percent disabling, and an anxiety reaction, rated as 
30 percent disabling.  In denying entitlement to special 
monthly pension in February 1994, the RO found that the 
veteran did not have a single disability rated as 100 percent 
disabling, that he was not housebound due to his 
disabilities, and that he was not in need of the regular aid 
and attendance of another person.  That determination was 
made without re-evaluating any of the veteran's numerous 
disabilities.

The medical evidence received subsequent to the veteran's 
July 1993 claim indicates that he has severe degenerative 
joint and disc disease of the cervical, thoracic, and 
lumbosacral spine, with radiculopathy in the upper and lower 
extremities; exogenous obesity; a kidney stone and cyst; 
diabetes mellitus with severe peripheral neuropathy and 
truncal ataxia; degenerative joint disease of the knees; gait 
instability due to cerebellar degeneration; essential tremor 
and/or Parkinson's disease; a psychiatric disorder, under 
various diagnoses, with a Global Assessment of Functioning 
(GAF) score that ranges from 20 to 40, which is indicative of 
severe impairment and the inability to work; chronic 
obstructive pulmonary disease; onychomycosis and cryptosis of 
the bilateral hallux nails; bursitis of the feet; peptic 
ulcer disease; and hypertension.  The veteran has also 
periodically been housed in a board and care facility, and 
his treating physician recommended that he stay in such a 
facility due to the inability to live independently.

Following the February 1994 rating decision, the RO continued 
to deny entitlement to special monthly pension without 
considering and rating all of the veteran's chronic 
disabilities.  See Roberts v. Derwinski, 2 Vet. App. 387 
(1992) (in determining entitlement to pension benefits, each 
disability must be evaluated under VA's Schedule for Rating 
Disabilities and a percentage rating assigned for each 
disability).  The RO determined that the veteran was not 
housebound and that he was not in need of regular aid and 
attendance, but has not determined whether he has one 
permanent and total disability rated as 100 percent disabling 
and additional disabilities independently ratable at 
60 percent or more.  The issue of entitlement to special 
monthly pension is, therefore, being remanded for complete 
development and re-adjudication, including consideration of 
all the veteran's disabilities and all applicable regulatory 
provisions.

Documents in the claims file indicate that the veteran has 
received treatment for his various disabilities from the VA 
medical center (MC) in Long Beach, California, for many 
years.  Records of that treatment were not obtained prior to 
the February 1994 decision.  The RO subsequently requested 
the treatment records from the VAMC, but the limited records 
that were provided by the VAMC pertain to an individual other 
than the veteran.  The VA treatment records are deemed to be 
evidence of record, and a determination on the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder cannot be made without consideration of that 
evidence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

This case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran since July 1992.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  Specifically, the 
RO should obtain the veteran's treatment 
records from the VAMC in Long Beach, 
California, from July 1992 through the 
present.

2.  The veteran should be provided a VA 
medical examination in order to document 
the severity of all of his physical 
disabilities.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.  If 
the examiner finds that additional 
examinations are required in order to 
properly assess the severity of the 
disabilities, those examinations should 
be provided.

The examiner should conduct a thorough 
medical examination and, based on the 
results of the examination and the 
medical evidence in the claims file, 
provide a diagnosis and an assessment of 
the functional impairment resulting from 
any documented pathology.  The examiner 
should also provide an opinion on whether 
the veteran is substantially confined to 
his dwelling and the immediate premises 
due to physical and/or psychiatric 
disability; whether he is unable to 
dress, bathe, feed, or attend to the 
wants of nature by himself; whether he 
frequently needs assistance with a 
prosthetic or orthopedic appliance; or 
whether he requires protection from the 
hazards of his daily environment.  The 
physician should provide the rationale 
for his/her opinion.

3.  The veteran should also be provided a 
VA psychiatric examination for the 
purpose of assessing the severity and 
functional impairment resulting from his 
psychiatric disability.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.  

The psychiatrist should conduct a 
thorough psychiatric examination and 
provide a complete description of the 
history of the psychiatric disorder and 
the current symptomatology that affects 
the veteran's social and occupational 
functioning.  Based on the results of the 
examination and the evidence in the 
claims file, the examiner should provide 
a Global Assessment of Functioning (GAF) 
score in accordance with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
and an explanation of the meaning of the 
score assigned.  The examiner should also 
provide an opinion on the extent to which 
the veteran's psychiatric symptomatology 
affects his ability to adapt and function 
in a work environment, in terms of how 
any occupational and social impairment 
found impacts his work efficiency, 
ability to perform occupational tasks, 
and ability to establish or maintain 
effective work and social relationships.  

The psychiatrist should also provide an 
opinion on whether the veteran is 
substantially confined to his dwelling 
and the immediate premises due to the 
psychiatric disability; whether he is 
unable to dress, bathe, feed, or attend 
to the wants of nature by himself; or 
whether he requires protection from the 
hazards of his daily environment.  The 
psychiatrist should provide the complete 
rationale for all opinions given.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of whether 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for a 
back disorder.  The RO should also re-
adjudicate the issue of entitlement to 
special monthly pension by assigning 
appropriate ratings for all of his 
documented disabilities and applying all 
relevant regulatory provisions.  If any 
benefit requested on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of those claims.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


